Title: To Alexander Hamilton from William Ellery, 23 May 1791
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] May 23, 1791. “On the 16th. of this month I received your Circular letter of the 14th. of Aprl. last.… The Tare allowed in this District is calculated upon every One hundred and twelve pounds, and this was the practice in this State before it adopted the new Constitution. The merchants here have lately objected to this mode of taring, and say that the allowance ought to be made on every One hundred pounds, and that it is so allowed in New york.… Uniformity in this as well as every other respect should exist in the proceedings of the Custom Houses in the several States, and the merchants in each should be placed on the same foot.…”
